DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            LAURA ROSALES,
                               Petitioner,

                                      v.

            RIC L. BRADSHAW, as Sheriff of Palm Beach County,
                            Respondent.

                              No. 4D19-1082

                             [August 28, 2019]

  Petition for writ of prohibition to the Fifteenth Judicial Circuit, Palm
Beach County; Scott R. Kerner, Judge; L.T. Case No. 50-2015-CA-013281-
XXXXMB-AJ.

   Isidro M. Garcia of Garcia Law Firm, P.A., West Palm Beach, for
petitioner.

  Robert L. Norton and Suhaill M. Morales of Allen Norton & Blue, P.A.,
Coral Gables, for respondent.

GROSS, J.

   Petitioner’s attorney represents multiple clients with pending lawsuits
against respondent. In one of those cases, the trial judge recused himself
based on his “family relationship” with the respondent. Relying on this
recusal, petitioner’s attorney moved to recuse the trial court in this case.
The court denied the motion.

    Where a judge has recused himself because of a personal relationship
with a party or attorney, that relationship is sufficient to require recusal a
short time later when brought to the judge’s attention by motion. See
Walls v. State, 910 So. 2d 432, 433 (Fla. 4th DCA 2005). “‘Any time a
judge feels it is necessary to recuse himself from an attorney’s case on
account of an overriding friendship with the attorney then he should do so
in all, not just some of that attorney’s cases.’” Mulligan v. Mulligan, 877
So. 2d 791, 792 (Fla. 4th DCA 2004) (quoting Leigh v. Smith, 503 So. 2d
989, 991 (Fla. 5th DCA 1987)). The same principle applies where a judge
recuses himself because of his relationship to a defendant. See Catasus
v. Tabone, 19 So. 3d 427 (Fla. 3d DCA 2009) (holding that where the judge
recused himself in a related proceeding because of a voluntarily revealed
personal relationship with the parties, the judge should have granted a
motion for disqualification in the separate case involving the same parties).

   We reject respondent’s argument that recusal was not required because
of minor technical deficiencies in the oath and certification accompanying
the motion. See Livingston v. State, 858 So. 2d 353, 354-55 (Fla. 1st DCA
2003).
   We grant the petition for writ of prohibition and remand to the circuit
court for assignment of the case to another judge.

WARNER and KLINGENSMITH, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                    -2-